201u47u29 department of the treasury internal_revenue_service washington d c s e t j ep it tax_exempt_and_government_entities_division sep uniform issue list kkkkkkkkkkekee hkkherenererere renn legend taxpayer iraa account b amount a rrekkaereererre thik - rkkrrkarrkrek ik ae financial_institution a - erekrekereaaaak financia institution b ae kkkkehekkekekehkk investment fund b rhekkekhekrekkekekk dear kkkkk kee ae s this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested he received a distribution taxpayer age from his individual_retirement_account ira a totaling amount from financial_institution a taxpayer asserts that his purpose in taking the distribution was to represents thaton february 2c move the funds to an ira with financial_institution b taxpayer asserts that his failure to properly roll amount into another ira was due to an error by a representative of financial_institution b who informed taxpayer that financial_institution b was able to handle iras taxpayer asserts that the funds were not used for any other purpose taxpayer represents that he wanted to move amount from ira a to investment fund b in order to take advantage of the unique investment offerings from the fund before making the transfer of funds taxpayer inquired with investment fund b's representatives as to their ability to legally handle and house iras taxpayer was told by financial_institution b’s representatives on more than one occasion that investment fund b could indeed hold iras taxpayer then made arrangements to move amount to investment fund b and noted on the institution's questionnaire that he wished the funds to be maintained in an ira despite the conversations with investment fund b’s representatives account b was opened by investment fund b as a standard taxable brokerage account and amount was deposited into iton february based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to amount contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 7ug9 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with his assertion that his failure to accomplish a timely rollover was due to an error on the part of financial_institution b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount from ira a taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount into an eligible retirement account provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter does not address ruling_request number as set forth in your letter_ruling request of date because ruling letter number two was withdrawn by your communication dated date this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact identification_number at _4 dlease address all correspondence to kkkkkkkkakkkkkk sincerely yours carly h whihins carlton a watkins manager employee_plans technical group
